Per curiam:
Emmit Dorsey ("Dorsey") appeals a Cole County Circuit Court conviction by a jury for three counts of the class C felony forgery. Pursuant to the jury's recommendation, Dorsey was sentenced to one day for Count I, four days for Count II, and three years for Count III. However, the trial court suspended the execution of Dorsey's sentence and he was placed on supervised probation for five years and ordered to pay restitution in the sum of $10,000 during the period of probation. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 30.25(b).1

This Court wants to express our gratitude to Polsinelli PC for representing this indigent appellant in this case pro bono and graciously assisting in the administration of justice. Such work greatly contributes to the legal community as well as the community at large.